Case 1:11-cv-10230-MLW Document 543 Filed 05/31/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others
similarly situated,

Plaintiff

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendants.

ARNOLD HENRIQUEZ, MICHAEL T.
COHN,WILLIAM R. TAYLOR, RICHARD A.
SUTHERLAND, and those similarly
situated,

Plaintiff

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendants.

THE ANDOVER COMPANIES EMPLOYEE
SAVINGS AND PROFIT SHARING PLAN, on
behalf of itself, and JAMES
PEHOUSHEK-STANGELAND and all others
similarly situated,

Plaintiff

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendants.

ORDER

WOLF, D.d.

er ee ee ee ee

C.A. No.

C.A. No.

C.A. No.

11-10230-MLW

11-12049-MLW

12-11698-MLW

May 31, 2019
Case 1:11-cv-10230-MLW Document 543 Filed 05/31/19 Page 2 of 4

As previously ordered, a hearing, pursuant to Federal Rule of
Civil Procedure 53(f) (1), concerning the objections to the Special
Master's Report and Recommendations, and the proposed settlement
concerning Labaton Sucharow LLP ("Labaton"), will commence on June
24, 2019, and, if necessary, continue on June 25 and 26, 2019.
Rather than addressing the discrete objections to the Report and
Recommendations, the court at present intends to hear argument,
and on some matters testimony, concerning the issues identified
below, which include questions that prompted the appointment of
the Special Master. See Feb. 6, 2017 Mem. & Order (Dkt. No. 117);
Mar. 8, 2017 Mem. & Order (Dkt. No. 173). If the court proposes to
exercise its Rule 53(a)({1l) authority to modify the Report and
Recommendations with regard to an issue on which the parties have
not had notice and an opportunity to be heard, the court will
provide such notice and conduct another hearing.

At present, the court intends to proceed as follows at the
hearing commencing on June 24, 2019:

(1) Hear argument on whether the initial fee award of
$74,541,250, constituting approximately 25% of the common fund, is
reasonable. Among other things, the participants shall be prepared
to address whether Customer Class Counsel misrepresented a study
in their memorandum in support of attorneys' fees. See Dkt. No.

103-1 at 18 of 36 (citing Brian T. Fitzpatrick, An Empirical Study

 
Case 1:11-cv-10230-MLW Document 543 Filed 05/31/19 Page 3 of 4

of Class Action Settlements and Their Fee Awards, 7 J. Empirical

 

Legal Stud. 811 (2010)).

(2) Hear argument on whether Customer Class Counsel's
reported lodestar, not including double-counted time, is accurate
and reasonable. Among other things, the participants shall be
prepared to address whether: contract attorneys should be treated.
as an expense and, therefore, not be included in the lodestar:
Customer Class Counsel reported reasonable rates for staff
attorneys in their fee petition; and Customer Class Counsel made
errors other than double-counting time in their fee petitions.

(3) Hear argument and testimony concerning whether Garrett
Bradley, Esq. intentionally filed a false fee declaration and, if
so, what consequences--including possible sanctions, fines, or
other remedial or deterrent measures--are permissible and
appropriate. Among other things, the Thornton Law Firm
("Thornton") shall be prepared to address whether the
representations made concerning Michael Bradley, Esq. in the fee
declaration were accurate, and whether the rate listed for him was
reasonable and commensurate with the "regular" rates Michael
Bradley charges clients.

Testimony may include questioning of Michael Bradley, Garrett
Bradley, and other Thornton lawyers who worked on Thornton's fee
declaration, including Michael Thornton, Esq., Michael Lesser,

Esq., and Evan Hoffman, Esq., regarding Michael Bradley's
Case 1:11-cv-10230-MLW Document 543 Filed 05/31/19 Page 4 of 4

relationship with Thornton, his work on this case, and the
selection of the hourly rate attributed to him in the fee
declaration.!

(4) Testimony of Eric Belfi, Esq. and Christopher Keller,
Esq. concerning, among other things: (a) other cases involving

Damon Chargois, including Bristol County Retirement System v. HCC

 

Insurance Holdings, Inc., No. 07-0801 (S.D. Tex.); and {(b) the

 

October 17, 2007 email from Belfi to Keller (Dkt. No. 531-1).

(5) Discuss with Garrett Brown his "Phase I Report"
concerning Labaton.

In view of the foregoing, it is hereby ORDERED that Michael
Bradley, Garrett Bradley, Michael Thornton, Michael Lesser, Evan
Hoffman, Eric Belfi, and Christopher Keller shall be present and
prepared to testify on June 24, 25, and/or 26, 2019. A
Sequestration Order concerning the witnesses shall issue. Garrett

Brown shall also be present and prepared to participate.

A
UNITED STATES DISTRICT JUDGE

 

1 Counsel for the Special Master shall be prepared to question the
potential witnesses.
